[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court having heard the parties, finds that the support guidelines for the income of the petitioner, mandate child support for 2 dependants at $197.00. Accordingly, the child support order is reduced to $197.00 per week effective immediately.
The Court further finds that the prior order of $270.00 was for the support of 3 minor children and accordingly makes no order relative to the claim for overpayment.
KOCAY, J.